Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered April 30, 1985, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Upon a review of the fully transcribed minutes of the plea allocution, we find that the defendant waived his right to contest his adjudication as a second violent felony offender (see, CPL 400.15).
The minutes indicate that at the time of the defendant’s plea a conditional promise as to sentence had been made. The defendant was fully aware of his predicate violent felony status and that he was to be sentenced as a second violent felony offender. Although the defendant was given the opportunity to controvert the allegations contained in the predicate felony statement, he declined to do so and, instead, admitted to his prior convictions.
It is clear that the statutory purposes for filing a predicate statement, that is, to apprise the court of the prior convictions and to afford the defendant notice and an opportunity to be heard, were satisfied here (see, People v Quattrocchi, 121 AD2d *782479; People v Carmello, 114 AD2d 965). Brown, J. P., Kunzeman, Eiber and Hooper, JJ., concur.